On Application for Rehearing.
The opinion of the Court was delivered by
Fenner, J.
After an attentive examination of the grounds assigned for a rehearing in this cause, we think no end of justice could be sub-served by granting the same.
The only substantial controversy in the case is whether plaintiff or-John A. Morris is the owner of the interest in this property which-originally belonged to Louis Lalaurie.
If plaintiff owns the whole interest which belonged to Lalaurie, it. is evident that Morris can own no interest, because he derives nothing-except through Lalaurie.
The case was not affected by the conventional change in the particular property representing Lalaurie’s interest, under the partition of' 1867. That convention was conditioned upon his (Lalaurie’s) and his co-contractor’s removing the encumbrances with which their respective undivided ini erests were burdened.
*220The judicial enforcement of plaintiff’s mortgage on Lalaurie’s undivided interest in the whole property and the sale thereof, operated a "breach of the condition, which ipso facto destroyed the partition of 1867, and left Lalaurie and his assignees, voluntary or forced, no interest whatever in the property.
As between the plaintiff and Morris the action is petitory in its - •character so far as concerns the one-third interest of lot No. 6 of which plaintiff claims the title against Morris in possession. To this extent plaintiff was necessarily bound to establish his title, and for the reasons stated in the original opinion, we think he has conclusively done so, and that the objections urged against the sufficiency of that proof are not sound. But as plaintiff in a partition suit he had the unquestioned right to summon all claiming to be holders of rights in indivisión with him, and to have the Court determine their respective claims and titles, in order that he might have his partition contradictorily with the proper parties. This did not make the co-defendants of Morris plaintiffs in a petitory action against Morris. It simply required all parties to come forward and set up their respective titles.
The record clearly establishes that Morris has no title whatever.
The remaining undivided interests belong either to Mrs. DeLassus •and Miss Blanque, or to their assignees.
The Insurance Company and Marchand claim to be such assignees— the plaintiff admits them tobe — the Court, upon evidence which, though absent from this record, was before the judge, decides them to be. It is a question in which Morris has no interest. The important evidence missing from the transcript affects this question, and no other.
Morris is not entitled to have the cause remanded on that account, and could derive no benefit thereby.
Rehearing refused.